DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1, 9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staron et al. (US 5363094 A).
Regarding claim 1, Staron discloses a control unit (surface station 4 in Fig. 1) for controlling two or more geo-physical scanners (col. 5, lines 45-57; col. 7, lines 36-43; note, condition sensors for active monitoring read on “scanners”) at a scan site by a single user (col. 4, lines 11-19; col. 9, lines 31-40), the control unit comprising: a communicator connected to the two or more geo-physical scanners (col. 9, lines 31-40), the communicator comprising: an emulator (e.g., Fig. 9) connected to a first geo-physical scanner of the two or more geo-physical scanners via a first control line and connected to a second geo-physical scanner of the two or more geo-physical scanners different from the first geo-physical scanner via a second control line independent of the first control line, wherein the emulator is configured to transmit a first control signal generated in response to receiving a first input from the user to the first geo-physical scanner via the first control line, the first control signal controlling operation of the first geo-physical scanner to conduct a first scan of a first land area of the scan site based on the first input and obtain data related to the first scan in a first format, and transmit a second control signal generated in response to receiving a second input from the user to the second geo-physical scanner via the second control line, the second control signal concurrently controlling the second geo-physical scanner to conduct a second scan of a second land area of the scan site based on the second input and obtain data related to the second scan in a second format (col. 7, line 36 – col. 8, line 30; col. 9, lines 31-40; col. 9, line 61 – col. 10, line 50; col. 13, line 51 – col. 14, line 6); and a converter (e.g., 21 in Fig. 11 or the signal acquisition module in Figs. 6 and 7) connected to the first geo-physical scanner via a first data line and connected to the second geo-physical scanner via a second data line, wherein the converter is 
	Regarding claim 9, Staron discloses: wherein the control unit is coupled to an input interface for performing at least one of: receiving the first input from the user or the second input from the user for controlling at least one of the first geo-physical scanner or the second geo-physical scanner (col. 7, line 36 – col. 8, line 30; col. 9, lines 31-40; col. 9, line 61 – col. 10, line 50; col. 13, line 51 – col. 14, line 6).
	Regarding claim 19, Staron discloses: wherein the converter is configured to collect data related to the first land area in the first format from the first geo-physical scanner via the first data line and collect data related to the second land area in the second format different from the first format from the second geo-physical scanner via the second data line (col. 10, lines 17 – 50; col. 11, lines 35-45).
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Staron as applied to claim 1 above further in view of Brown et al. (US 4593559 A).
Regarding claim 3, Staron does not mention explicitly: wherein the converter is selected from a group consisting of a Universal Asynchronous Receiver/Transmitter (UART) converter, a RC-5 converter and a keyboard strokes emulation converter.
Brown discloses a control unit (300 in Fig. 7) for controlling two or more geo-physical scanners (the survey tool shown in in Fig. 7 includes sensor means 16-19, being used for discovering what lies in a borehole underneath), the control unit comprising: a converter (103/104 in Fig. 1 or UART 119 in Figs. 1 and 3) connected to a first geo-physical scanner via a first data line (e.g. one of the leads 112 in Fig. 1) and connected to a second geo-physical scanner via a second data line (e.g. another one of the leads 112), wherein the converter is configured to collect data from the first geo-physical scanner via the first data line in response to controlling the first geo-physical scanner based on the first control signal and collect data from the second geo-physical scanner via2Application No.: 14/219,147Attorney Docket No.: 30600-1016271PF the second data line in response to controlling the second geo-physical scanner based on the second control signal (col. 5, lines 55-68; col. 8, lines 1-8); wherein the converter is selected from a group consisting of a Universal Asynchronous Receiver/Transmitter (UART) converter, a RC-5 converter and a keyboard strokes emulation converter (the communicator 102 in Figs. 1 and 3 includes a converter in the form of UART).
Since Staron and Brown are all in the same field of endeavor (controlling operation of a plurality of geo-physical sensors) and Brown teaches the general condition of the control unit, the communicator including the convertor (col. 6, line 26 – col. 8, line 8), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art .
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Staron as applied to claim 1 above further in view of Wu (US 6092024 A).
	Regarding claim 6, Staron discloses: wherein the processor further comprises: at least one multiplexer (10 or 10A in Figs. 6 and/or 7) connected to the communicator, wherein the at least one multiplexer is configured to multiplex data received from at least one of the first geo- physical scanner, the second geo-physical scanner, or the user (col. 7, line 36 – col. 8, line 30; col. 9, lines 31-40; col. 9, line 61 – col. 10, line 50; col. 13, line 51 – col. 14, line 6).
	Staron does not mention explicitly: an Arithmetic Logic Unit (ALU) connected to the at least one multiplexer, wherein the ALU is configured to process the data received from the at least one multiplexer.  
	Wu discloses a control unit comprising a processor (e.g., combination of 215, 217, 218, 221, 223, 235 in Fig. 3) for controlling at least one geo-physical sensor (Fig. 3; col. 3, lines 43-56; col. 8, lines 51-67), wherein the processor comprises: a communicator, at least one multiplexer (373 in Fig. 6) connected to the communicator, wherein the at least one multiplexer is configured to multiplex data received from the at least one geo-physical sensor (col. 12, lines 25-67); and30600-1016271PF PATENT APPLICATIONPage -5-an Arithmetic Logic Unit (ALU) (375) connected to the at least one multiplexer (Fig. 6), wherein the ALU is configured to process the data received from the at least one multiplexer (col. 12, lines 25-67).  
. 
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Staron in view of Wu as applied to claim 6 above further in view of Nakayama et al. (US 6246041 B1).
Regarding claim 7, the combination of Staron and Wu does not mention explicitly: the control unit further comprising: a power interface configured to amplify data generated by the ALU; a string manipulator configured to process the output generated by the processor to generate a display corresponding to the output; and an LED interface configured to generate a notification in response to controlling of the at least one geo-physical scanner.
Nakayama discloses a control unit (Fig. 1) comprising: a processor (computer 12); a power interface (e.g., servo control circuit 5) configured to amplify (via the focusing amplifier 22, see col. 9, lines 26-34) data generated by an ALU (12d); an output section configured to process the output generated by the processor to generate a display corresponding to the output (col. 8, lines 25-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nakayama’s teaching of the power interface coupled with the ALU into the combination of Staron and Wu for the purpose of 
The combination of Staron, Wu and Nakayama does not mention explicitly: said output section comprises a string manipulator configured to process the output.
The examiner takes official notice that a string manipulator (e.g., ascii string manipulation) configured to process an output is well known in the art. It would have been obvious to one of ordinary skill in the art to incorporate a string manipulator into the output section in the combination of Staron, Wu and Nakayama for the purpose of making the output more lightweight and easily readable. The mere application of known techniques to a specific instance by those skilled in the art would have been obvious.
The combination of Staron, Wu and Nakayama does not mention explicitly: an LED interface configured to generate a notification in response to controlling of the at least one geo-physical scanner.
The examiner takes official notice that an LED interface configured to generate a notification is well known in the art. It would have been obvious to one of ordinary skill in the art to incorporate such a well-known LED interface into the combination of Staron, Wu and Nakayama to generate a notification in response to controlling of the at least one geo-physical scanner for the purpose of facilitating interaction with the user. The mere application of known techniques to a specific instance by those skilled in the art would have been obvious.
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Staron.
	Regarding claim 8, Staron discloses: the control unit of claim 1, further comprising a user interface, wherein the user interface is configured to: receive the first 
	Staron does not mention explicitly: display the output generated by the processor.  
	However, the examiner takes official notice that a control unit such as a general purpose computer comprising a display for displaying the output generated by the computer is well known in the art. Since Staron teaches the general condition of such a control unit (col. 4, lines 29-36), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate a display into the control unit of Staron for displaying the output generated by the microcomputer (25). It is held that the mere application of known techniques to a specific instance by those skilled in the art would have been obvious.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Staron as applied to claim 1 above further in view of Kamal et al. (US 20100268470 A1) and Hull et al. (US 10310071 B1).
 Regarding claim 10, Staron does not mention explicitly: wherein each of the first geo-physical scanner and the second geo-physical scanner comprises a magnetometer, an ohmmapper or a metal detector.
Kamal discloses a control unit (Figs. 2 and 9) for controlling two or more geo-physical scanners (114), wherein the two or more geo-physical scanners comprises a 
Hull discloses a control unit for controlling a geo-physical scanner (col. 4, line 64 – col. 5, line 19; Fig. 1B), wherein geo-physical scanner comprises an ohmmapper (col. 10, lines 15-18).
It would have been obvious to one of ordinary skill in the art to modify the invention of Chang and KWEMO to incorporate Kamal magnetometer and Hull ohmmapper into the combination of Chang and KWEMO such that said scanners are capable of delivering various payloads into the pores of a geophysical formation (Kamal, para. 0113) and/or images can be obtained in highly conductive soil, even under seawater (Hull, col. 10, lines 15-27).

Response to Arguments
10.	Applicant’s arguments received 11/05/2020 have been considered but are moot based on a new ground of rejection(s). Detailed response is given in sections 3-9 as set forth above in this Office action.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862     

/TOAN M LE/Primary Examiner, Art Unit 2864